


Exhibit 10.40

 

FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED
WAREHOUSING CREDIT AND SECURITY AGREEMENT

 

This Fourth Amendment to Third Amended and Restated Warehousing Credit and
Security Agreement (this “Amendment”), is entered into effective as of the 29th
day of October, 2003, by and among SIRVA MORTGAGE, INC., an Ohio corporation
f/k/a Cooperative Mortgage Services, Inc. (“Company”), WASHINGTON MUTUAL BANK,
FA, a federal association (“WaMu”), NATIONAL CITY BANK OF KENTUCKY, (“National
City”, together with WaMu, individually, an “Existing Lender” and collectively,
“Existing Lenders”) and COLONIAL BANK, N.A., a national banking association
(“Colonial”, together with the Existing Lenders, individually, a “Lender” and
collectively, the “Lenders”), WASHINGTON MUTUAL BANK, FA, a federal association,
as agent for the Lenders (“Agent”), and NATIONAL CITY BANK OF KENTUCKY, as
documentation agent for the Lenders (“Documentation Agent”).

 

Section 1.               Recitals. Company, Agent, Documentation Agent, and
Existing Lenders entered into that certain Third Amended and Restated
Warehousing Credit and Security Agreement dated September 30, 2002, (the “Credit
Agreement”) for the purposes and consideration therein expressed.  Company,
Agent, Documentation Agent, and the Lenders desire to add Colonial as a “Lender”
under the Credit Agreement and make certain other amendments to the Credit
Agreement as more particularly set forth herein. Therefore, Company, Agent,
Documentation Agent, and the Lenders hereby agree as follows, intending to be
legally bound:

 

Section 2.               Definitions and References. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms in
the Credit Agreement shall have the same meanings whenever used in this
Amendment.

 

Section 3.               Amendments. The Credit Agreement is hereby amended, as
follows:

 

(a)           The following definition in Section 1.1 of the Credit Agreement is
hereby amended as follows:

 

“Commitment” means the commitment of the Lenders to make Advances hereunder in
an aggregate principal amount at any time outstanding that shall not exceed ONE
HUNDRED MILLION AND NO/100 DOLLARS ($100,000,000.00) (“Aggregate Commitment
Amount”), provided, however, that (a) on July 30, 2004, the Aggregate Commitment
Amount shall be reduced to FIFTY MILLION THOUSAND AND NO/100 DOLLARS
($50,000,000.00) and (b) no Lender’s portion of such Advances may ever exceed
its Commitment Amount. The Commitment shall be composed of two tranches with the
first tranche (“Tranche A Commitment”) being in the amount of $50,000,000.00 and
having a Termination Date occurring on the close of business on July 30, 2004
and the second tranche (“Tranche B Commitment”) being in the amount of
$50,000,000.00 and having a Termination Date occurring on July 31, 2005.

 

“Jumbo Loan” means a Single-family Mortgage Loan (other than a FHA Loan or VA
Loan) that complies with all applicable requirements for purchase

 

--------------------------------------------------------------------------------


 

under the FNMA or FHLMC standard form of conventional mortgage purchase contract
then in effect except that the amount of such Mortgage Loan exceeds the maximum
amount under those requirements, but in no event shall the amount of such
Single-family Mortgage Loan exceed SIX HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS
($650,000.00); provided, however, Agent may approve a higher amount for such
Mortgage Loan in its sole and absolute discretion if and only if such Mortgage
Loan is covered by a Purchase Commitment from an Investor to purchase such
Mortgage Loan and with respect to which there is no condition which cannot be
reasonably anticipated to be satisfied or complied with before its expiration.

 

(b)           Sections 2. 1 (b) (2) (3) and (4) of the Credit Agreement are
deleted in their entirety, and the following is substituted in lieu thereof for
all purposes:

 

“(2)         The aggregate amount of Wet Settlement Advances outstanding at any
one time shall not exceed an amount equal to thirty percent (30%) of the
Commitment Amount.

 

(3)           The aggregate amount of Advances against Aged Mortgage Loans
outstanding at any one time shall not exceed ONE MILLION FIVE HUNDRED THOUSAND
AND NO/100 DOLLARS ($1,500,000.00).

 

(4)           The aggregate amount of Advances against HELOC Mortgage Loans
outstanding at any one time shall not exceed THREE MILLION AND NO/100 DOLLARS
($3,000,000.00).”

 

(c)         Section 7.5     Minimum Adjusted Tangible Net Worth of the Credit
Agreement is deleted in its entirety, and the following is substituted in lieu
thereof:

 

“7.5       Minimum Adjusted Tangible Net Worth.  Permit the sum of the Adjusted
Tangible Net Worth of Company (and its Subsidiaries, on a consolidated basis) to
be less than an amount equal to the sum of FIVE MILLION FIVE HUNDRED THOUSAND
AND NO/100 DOLLARS ($5,500,000.00) plus fifty percent of the Company’s net
income for each calendar month on a cumulative basis (in no event shall the
foregoing amount be reduced by any net loss of the Company realized at any
time), computed as of the end of each calendar month.

 

(d)         The notification information for the existing Lenders as set forth
in Article 9. Notices. of the Credit Agreement is hereby amended to read as set
forth below their respective signatures and the notification information of
Colonial as set forth below its signature is added to such Article.

 

(e)         Exhibit “O” to the Credit Agreement is deleted in its entirety and
Exhibit “O” to this Amendment is given in substitution and replacement thereof.

 

Section 4.               Addition of New Lender.   In accordance with Section
12.16 of the Credit Agreement, Colonial hereby acknowledges and agrees, with the
consent of the Company, Agent, Documentation Agent, and the Existing Lenders,
that, from and after the effective date hereof, it shall be a party to the
Credit Agreement and shall have the rights and obligations of a Lender

 

2

--------------------------------------------------------------------------------


 

under the Loan Documents as set forth therein and as modified hereby.  Colonial
(a) represents and warrants to Company, Agent, Documentation Agent, and the
Existing Lenders that Colonial is legally authorized to enter into this
Amendment, (b) confirms that it has received a copy of the Credit Agreement,
copies of the current financials, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Agreement, (c) agrees with Company, Agent, Documentation Agent, and the
Existing Lenders that Colonial shall – independently and without reliance upon
Agent, Documentation Agent, or any other Lender and based on such documents and
information as Colonial deems appropriate at the time – continue to make its own
credit decisions in taking or not taking action under the Loan Documents, (d)
appoints and authorizes Agent to take such action as agent on its behalf and to
exercise such powers under the Loan Documents as are delegated to Agent by the
terms of the Loan Documents and all other reasonably–incidental powers, (e)
confirms, acknowledges, and agrees its Commitment Amount as set forth in Exhibit
“O” to the Credit Agreement, as modified hereby and from time to time hereafter,
and (f) agrees with Company, Agent, and the other Lenders that Colonial shall
perform and comply with all provisions of the Loan Documents applicable to
Lenders in accordance with their respective terms. Promptly upon the execution
hereof, Colonial shall fund its Commitment Percentage of all outstanding
Advances under the Credit Agreement and the proceeds thereof shall be paid by
Agent to Existing Lenders to reduce the outstanding principal amount of each
Existing Lender’s portion of the outstanding Advances in accordance with their
respective Commitment Percentages. Pursuant to Section 2.8 (a) of the Credit
Agreement, Company shall, upon the execution and delivery of this Amendment, pay
to the Agent the amount of any Commitment Fee due and payable in connection with
the increase of the Commitment pursuant to this Amendment.

 

Section 5.               Representations and Release of Claims.    Except as
otherwise specified herein, the terms and provisions hereof shall in no manner
impair, limit, restrict or otherwise affect the Obligations of Company as
evidenced by the Loan Documents. Company hereby acknowledges, agrees, and
represents that (i) Company is indebted to Lenders pursuant to the terms of the
Notes; (ii) the liens, security interests and assignments created and evidenced
by the Loan Documents are, respectively, first, prior, valid and subsisting
liens, security interests and assignments against the Collateral and secure all
indebtedness and obligations of Company to Lenders under the Notes, the Credit
Agreement, all other Loan Documents, as modified herein; (iii) all of the
representations and warranties contained in the Credit Agreement and all
instruments and documents executed pursuant thereto or contemplated thereby are
true and correct in all material respects on and as of this date; (iv) there are
no claims or offsets against, or defenses or counterclaims to, the terms or
provisions of the Loan Documents, and the other obligations created or evidenced
by the Loan Documents; (v) Company has no claims, offsets, defenses or
counterclaims arising from any of the Agent’s or Lenders’ acts or omissions with
respect to the Loan Documents, or the Agent’s or Lenders’ performance under the
Loan Documents; (vi) the representations and warranties contained in the Loan
Documents are true and correct representations and warranties of Company, as of
the date hereof; and (vii) Company is not in default and no event has occurred
which, with the passage of time, giving of notice, or both, would constitute a
default by Company of Company’s obligations under the terms and provisions of
the Loan Documents. In consideration of the modification of Loan Documents, all
as herein provided, and the other benefits received by Company hereunder,
Company hereby RELEASES, RELINQUISHES and forever DISCHARGES Agent,
Documentation Agent, each Existing Lender, their respective predecessors,
successors, assigns, shareholders, principals, parents, subsidiaries, agents,
officers, directors, employees,

 

3

--------------------------------------------------------------------------------


 

attorneys and representatives (collectively, the “Lender Released Parties”), of
and from any and all claims, demands, actions and causes of action of any and
every kind or character, whether known or unknown, present or future, which
Company has, or may have against Lender Released Parties, arising out of or with
respect to any and all transactions relating to the Credit Agreement, the Notes,
and the other Loan Documents occurring prior to the date hereof, including any
other loss, expense and/or detriment, of any kind or character, growing out of
or in any way connected with or in any way resulting from the acts, actions or
omissions of the Lender Released Parties, and including any loss, cost or damage
in connection with any breach of fiduciary duty, breach of any duty of fair
dealing, breach of competence, breach of funding commitment, undue influence,
duress, economic coercion, conflict of interest, negligence, bad faith,
malpractice, violations of the Racketeer Influence and Corrupt Organizations
Act, intentional or negligent infliction of emotional or mental distress,
tortious interference with corporate governance or prospective business
advantage, tortious interference with contractual relations, breach of contract,
deceptive trade practices, libel, slander, conspiracy, the charging, contracting
for, taking, reserving, collecting or receiving of interest in excess of the
highest lawful rate applicable to the Loan Documents (i.e., usury), any
violations of federal or state law, any violations of federal or state banking
rules, laws or regulations, including, but not limited to, any violations of
Regulation B, Equal Credit Opportunity, bank tying act claims, any violation of
the Texas Free Enterprise Antitrust Act or any violation of federal antitrust
acts.

 

Section 6.               Severability.  In the event any one or more provisions
contained in the Credit Agreement or this Amendment should be held to be
invalid, illegal or unenforceable in any respect, the validity, enforceability
and legality of the remaining provisions contained herein and therein shall not
be affected in any way or impaired thereby and shall be enforceable in
accordance with their respective terms.

 

Section 7.               Fees and Expenses.  In consideration of Lenders’
agreement to enter into this Amendment, Company shall pay to the Agent on behalf
of the Lenders (to be shared in their respective Commitment Percentages) an
amendment fee in the amount of $3,000.00, which fee shall be due and payable
upon the execution and delivery of this Amendment. Company agrees to pay all
out-of-pocket costs and expenses (including reasonable attorney’s fees and
expenses) of the Agent and the Lenders in connection with the preparation,
operation, administration and enforcement of this Amendment.

 

Section 8.               Ratification of Agreements. (a) Except as amended
hereby, Company ratifies and confirms that the Credit Agreement and all other
Loan Documents are and remain in full force and effect in accordance with their
respective terms and that all Collateral is unimpaired by this Amendment and
secures the payment and performance of all indebtedness and obligations of
Company under the Notes, the Credit Agreement, and all other Loan Documents, as
modified hereby. Company shall execute and deliver a new Note to each Lender in
the amount of its respective Commitment Amount.

 

(b)           The undersigned officer of the Company executing this Amendment
represents and warrants that he has full power and authority to execute and
deliver this Amendment on behalf of the Company this Amendment, that such
execution and delivery has been duly authorized by all necessary corporate
action of Company, and represents and warrants that the

 

4

--------------------------------------------------------------------------------


 

resolutions and affidavits previously delivered to Agent, in connection with the
execution and delivery of the Credit Agreement, are and remain in full force and
effect and have not been altered, amended or repealed in anyway.

 

(c)           Any reference to the Credit Agreement in any Loan Document shall
be deemed to be references to the Credit Agreement as amended hereby. Any
reference in this Amendment and the other Loan Documents to the Notes shall be
deemed to be references to the new Notes executed and delivered by the Company
in connection herewith.

 

Section 9.               Authority. The undersigned officer of the Company
executing this Amendment represents and warrants that he has full power and
authority to execute and deliver this Amendment on behalf of the Company this
Amendment, that such execution and delivery has been duly authorized by all
necessary corporate action of Company, and represents and warrants that the
resolutions and affidavits previously delivered to Agent, in connection with the
execution and delivery of the Credit Agreement, are and remain in full force and
effect and have not been altered, amended or repealed in anywise.

 

Section 10.             No Waiver. Company agrees that no Event of Default and
no Default has been waived or remedied by the execution of this Amendment by
Agent and Lenders, and any such Default or Event of Default heretofore arising
and currently continuing shall continue after the execution and delivery hereof.

 

Section 11.             Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of Texas and, to the extent
applicable, by federal law.

 

Section 12.             Counterparts and Gender. This Amendment may be executed
in any number of counterparts and all of such counterparts taken together shall
be deemed to constitute one and the same instrument. Each gender used herein
shall include and apply to all genders, including the neuter.

 

Section 13.             NO ORAL AGREEMENTS. THIS AMENDMENT, THE CREDIT
AGREEMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS, AS MODIFIED AND AMENDED
HEREBY, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

EXECUTED this 30 day of October, 2003 to be effective as of the date first
written above.

 

 

COMPANY:

 

 

 

 

 

SIRVA MORTGAGE, INC.,

 

an Ohio corporation f/k/a

 

COOPERATIVE MORTGAGE SERVICES, INC.

 

 

 

 

 

By:

 /s/ Paul Klemme

 

 

PAUL KLEMME, President

 

 

 

 

 

Notice Address:

 

 

 

SIRVA MORTGAGE, INC

 

Attn: Attn: Paul Klemme, President

 

6070 Parkland Boulevard

 

Mayfield Heights, Ohio 44124

 

Fax No.: (440) 646-1835

 

6

--------------------------------------------------------------------------------


 

 

WASHINGTON MUTUAL BANK, F.A., successor

 

by merger to BANK UNITED, as Agent

 

 

 

By:

/s/ Colleen Landells

 

 

Name:

Colleen Landells

 

 

Title:

Vice President

 

 

 

 

 

 

Notice Address:

 

 

 

Attn: Connie M. Woodland

 

Mortgage Banker Finance

 

6011 Connection Drive

 

Irving, Texas 75039

 

Facsimile: (469) 549-8732

 

 

 

 

 

WASHINGTON MUTUAL BANK, F.A., successor

 

by merger to BANK UNITED, as a Lender

 

 

 

 

 

By:

/s/ Ben Culver

 

 

Name:

BEN CULVER

 

 

Title:

VP

 

 

 

 

 

 

Notice Address:

 

 

 

Attn: Michael D. McAuley, Managing Director

 

Mortgage Banker Finance

 

3200 Southwest Freeway, Suite 1922

 

Houston, Texas 77027

 

Facsimile: (713) 543-4292

 

7

--------------------------------------------------------------------------------


 

 

NATIONAL CITY BANK OF KENTUCKY, as

 

Documentation Agent and a Lender

 

 

 

 

 

By:

/s/ Mary Jo Reiss

 

 

Name:

Mary Jo Reiss

 

 

Title:

 Vice President

 

 

 

 

 

 

Notice Address:

 

 

 

NATIONAL CITY BANK OF KENTUCKY

 

Attn: Allen Hagadon, Senior Vice President,

 

Mortgage Banking

 

421 West Market Street

 

Louisville, Kentucky 40202

 

Fax: (502) 581.4154

 

8

--------------------------------------------------------------------------------


 

 

COLONIAL BANK, N.A., a national banking

 

association

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Name:

[ILLEGIBLE]

 

 

Title:

  Sr. Vice President

 

 

 

 

Notice Address:

 

 

 

COLONIAL BANK

 

Attn: Catherine L. Kissick, Senior Vice President,

 

Mortgage Warehouse Lending Division

 

201 East Pine Street, Suite 730

 

Orlando, Florida 32801

 

Fax: (407) 835.6690

 

9

--------------------------------------------------------------------------------


 

EXHIBIT “O”

 

LENDERS, AGGREGATE COMMITMENT AMOUNT,
AND COMMITMENT AMOUNT

 

 

 

 

 

COMMITMENT AMOUNT

 

NAME OF LENDER

 

Prior to and on
July 29, 2004

 

On and After
July 30, 2004

 

Washington Mutual Bank, FA
3200 Southwest Freeway,
Suite 1922
Houston, Texas 77027

 

Tranche A Commitment:

 

$

25,000,000.00

;

-0

-

 

 

 

 

 

 

 

 

 

 

Tranche B Commitment:

 

$

25,000,000.00

 

$

25,000,000.00

 

 

 

 

 

 

 

 

 

National City Bank of Kentucky
101 South Fifth Street, T06K
Louisville, Kentucky 40202

 

Tranche A Commitment:

 

$

12,500,000.00

 

-0

-

 

 

 

 

 

 

 

 

 

 

Tranche B Commitment:

 

$

12,500,000.00

 

$

12,500,000.00

 

 

 

 

 

 

 

 

 

Colonial Bank, N.A.
201 East Pine Street, Suite 730
Orlando, Florida 40202

 

Tranche A Commitment:

 

$

12,500,000.00

 

-0

-

 

 

 

 

 

 

 

 

 

 

Tranche B Commitment:

 

$

12,500,000.00

 

$

12,500,000.00

 

 

 

 

 

 

 

 

 

Aggregate Commitment Amount

 

$

100,000,000.00

;

$

50,000,000.00

 

 

--------------------------------------------------------------------------------
